Judgment, Supreme Court, New York County (Beatrice Shainswit, J., and a jury), entered March 14, 1996, insofar as appealed from, awarding *185plaintiff damages against defendant-appellant, unanimously affirmed, without costs.
The errors appellant assigns to the trial court’s jury instructions are not preserved for appellate review, no specific objection thereto having been made before the jury retired (CPLR 4110-b; see, Carrasquillo v American Type Founders Co., 183 AD2d 410), and, indeed, even appellant’s postverdict motion did not clarify the basis of his contention. We have considered appellant’s other arguments and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Tom, Mazzarelli and Andrias, JJ.